Filed 8/12/21
                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                           STATE OF CALIFORNIA



JAIME ZEPEDA LABOR                         D078062
CONTRACTING, INC., et al.,

       Plaintiffs and Appellants,
                                           (Super. Ct. No. PSC1705944)
       v.

DEPARTMENT OF INDUSTRIAL
RELATIONS, DIVISION OF LABOR
STANDARDS ENFORCEMENT,

       Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of Riverside County,
James T. Latting, Judge. Judgment affirmed; Cross-appeals dismissed.
       Kay K. Otani for Defendant and Appellant.
       Swajian Law, Gregory A. Swajian and Dawn M. Swajian for Plaintiff
and Appellant Jaime Zepeda Labor Contracting, Inc.
       Bruce D. Carroll for Plaintiffs and Appellants Anthony Vineyards, Inc.
and Richard Bagdasarian, Inc.
       Shepard Mullin, Richter & Hampton, Babak Yousefzadeh and Brian S.
Fong for amicus curiae on behalf of Plaintiffs and Appellants.
                                       I.
                               INTRODUCTION
      California law requires that employers pay agricultural workers a
minimum wage “on the established payday for the period involved.” (Cal.
Code. Regs., tit. 8, § 11140, subd. (4)(B).) Labor Code section 2051 in turn
requires farm labor contractors to establish weekly paydays for the payment
of wages to their workers.
      In addition to these minimum wage provisions, the Labor Code’s final
wage prompt payment provisions impose timing requirements on the
payment of final wages to employees who are discharged (§ 201) or who quit
(§ 202). If an employer “discharges” an employee within the meaning of the
statute, “the wages earned and unpaid at the time of discharge are due and
payable immediately.” (§ 201, subd. (a).) In addition, generally speaking, if
an employee quits without notice, her wages become due and payable
72 hours thereafter, unless she has given 72 hours previous notice of her
intention to quit, in which case the wages are due at the time of quitting.
(§ 202, subd. (a).) An employer that “willfully fails to pay,” in accordance
with sections 201 and 202, “any wages of an employee who is discharged or
who quits” is subject to so-called waiting-time penalties of up to an amount
equal to 30 days of wages. (§ 203, subd. (a).)2
      California law also specifies how the minimum wage and final wage
prompt payment provisions may be enforced. As relevant to this appeal,

1     Unless otherwise specified, all subsequent statutory references are to
the Labor Code.

2     A section 203 penalty “is called a waiting time penalty because it is
awarded for effectively making the employee wait for his or her final
paycheck.” (Diaz v. Grill Concepts Services, Inc. (2018) 23 Cal.App.5th 859,
867.)
                                        2
section 1197.1, subdivision (b) authorizes the Division of Labor Standards
Enforcement (the Division)3 to issue a citation to the employer if the Division
“determines that a person has paid or caused to be paid a wage less than the
minimum under applicable law.” While a section 1197.1 minimum wage
citation may include “any applicable penalties imposed pursuant to Section
203 in connection with the citation,” the existence of a minimum wage
violation is a prerequisite to the issuance of such a citation.
      In this appeal, we consider whether certain employers, farm labor
contractor Jaime Zepeda Labor Contracting, Inc. (Zepeda), and Zepeda’s
“client employers” (§ 2810.3), Anthony Vineyards, Inc. (AVI) and Richard

Bagdasarian, Inc. (RBI) (collectively “Employers”),4 committed minimum
wage violations that would support the Division’s issuance of section 1197.1
citations. It is undisputed that the Employers paid all of the employees at
issue at least the minimum wage by payday. Nevertheless, the Division
contends that it properly issued section 1197.1 minimum wage citations
because the Employers did not promptly pay the final wages of the employees

3     To be precise, section 1197.1, subdivision (b) authorizes the “Labor
Commissioner,” to take such action. The Labor Commissioner is the Chief of
the Division. (§ 21.) For ease of reference, we refer to the Labor
Commissioner as the Division throughout this opinion.

4      As a farm labor contractor, Zepeda hired employees who then
performed work for various client employers at the client employers’
worksite.
       It is undisputed that Zepeda is the entity that paid the employees, and
that, as Zepeda’s client employers, AVI and RBI are subject to potential
liability for wage violations pursuant to section 2810.3. Section 2810.3,
subdivision (b) provides in relevant part, “A client employer shall share with
a labor contractor all civil legal responsibility and civil liability for all
workers supplied by that labor contractor for . . . the following: (1) The
payment of wages.” AVI and RBI do not raise any argument on appeal
pertaining to the scope of their potential liability under section 2810.3.
                                        3
who were purportedly discharged or deemed by the Division to have quit in
accordance with the prompt payment mandates of sections 201, 202 and

203.5 The Division reasons that the failure to pay wages on the dates that
the employees were discharged (§ 201, subd. (a)), or within 72 hours of when
they quit (§ 202, subd. (a)), subjected the Employers to waiting time penalties
under section 203, and constituted independent minimum wage violations
that supported the issuance of section 1197.1 citations, even though the
Employers paid final wages that were at or above the minimum wage on or
before payday, in accordance with the minimum wage law.
      After considering the text, structure, and purpose of the relevant laws,
the lack of any authority supporting the conclusion that the Employers
committed minimum wage violations under these circumstances, and a
persuasive decision from another jurisdiction rejecting an argument nearly
identical to the one that the Division advances here, we conclude that the
Division improperly issued the section 1197.1 minimum wage citations to the
Employers. We therefore conclude that the superior court properly issued a
peremptory writ of administrative mandate directing the Division to dismiss

5     The Division has maintained throughout this case that the employees
for whom waiting time penalties were imposed were discharged within the
meaning of section 201 “at the end of each grape-growing task . . . ” and that
employees who stopped coming to work shortly before the end of a grape-
growing task “quit,” within the meaning of section 202. The Employers
dispute each of these contentions. We recognize that these are important
issues for California’s agricultural industry; we do not address them in this
appeal because we conclude that the minimum wage issue is dispositive.
      We assume, solely for purposes of this opinion, that the relevant
employees in this case were discharged within the meaning of sections 201 or
quit within the meaning of section 202. We make these assumptions in order
to address the primary and dispositive legal issue discussed in the text. We
emphasize that we do not conclude that the employees were in fact
discharged or quit within the meaning of sections 201 and 202, and we
express no opinion on this issue.
                                       4
the section 1197.1 minimum wage citations with prejudice.6 Accordingly, we
affirm the superior court’s judgment granting a peremptory writ directing the
Division to dismiss the citations with prejudice.7


6     In light of our affirmance of the judgment granting the peremptory writ
on this ground, we need not consider the Division’s contention that the
superior court erred in concluding that there is a lack of substantial evidence
to support the Division’s imposition of wage penalties for certain employees
whom the Division deemed to have quit (§ 202, subd. (a)).

7     The Employers have filed cross-appeals in which they claim that: they
did not “discharge[ ],” (§ 201, subd. (a)) any of the employees for whom the
Division seeks to impose waiting time penalties (see fn. 5, ante); the superior
court erred in determining that the Employers willfully failed to pay final
wages on time; and the Division had no authority to issue a citation for
waiting time penalties for wages paid prior to January 1, 2015, the effective
date of an amendment to section 1197.1 permitting the Division to impose
waiting time penalties in connection with a minimum wage citation. (See
Stats. 2014, ch. 886, § 1.)
      A cross-appeal is proper when a party seeks affirmative relief by way of
an appeal. (See Celia S. v. Hugo H. (2016) 3 Cal.App.5th 655, 665.)
However, a party who is not aggrieved by a judgment, may not properly file a
cross-appeal. (See 1041 20th Street, LLC v. Santa Monica Rent Control Bd.
(2019) 38 Cal.App.5th 27, 32, fn. 3 (1041 20th St., LLC).) As the 1041 20th
Street, LLC court explained:
         “ ‘In a mandamus proceeding, just as in a civil action, “[a]ny
         party aggrieved may appeal” from the final judgment.
         [Citation.] “One is considered, ‘aggrieved’ whose rights or
         interests are injuriously affected by the judgment.”
         [Citation.] Conversely, “[a] party who is not aggrieved by
         an order or judgment has no standing to attack it on
         appeal.” ’ [Citation.] In its cross-appeal, 20th Street
         Owner seeks only to affirm the judgment below and argues
         alternative grounds to affirm. Because 20th Street Owner
         does not seek additional relief, it is not aggrieved and we
         dismiss the cross-appeal.” (Ibid.)
      While the Employers request that this court reverse the superior
court’s “rulings” on the issues asserted in their cross-appeal, the Employers
                                       5
                                      II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. Factual background
      Zepeda is a farm laborer contractor that provides employees to assist
grape growers, including AVI and RBI.8 The employees perform various
tasks for AVI and RBI, often referred to in the record as “seasonal
activit[ies].” The superior court summarized the evidence pertaining to the
seasonal activities that the employees perform for AVI and RBI as follows:
         “Deputy Labor Commissioner (‘DLC’) Martinez testified
         that she issued an ‘Order to Appear’ . . . at which time
         [Zepeda’s representatives] explained the various grape


do not seek affirmative relief beyond the judgment, and they are not
aggrieved by the superior court’s judgment granting a writ directing the
Division to dismiss all of the wage citations against the Employers with
prejudice. (See 1041 20th Street, LLC, supra, 38 Cal.App.5th at p. 32, fn. 3.)
Accordingly, we dismiss the Employers’ cross-appeals.
      Further, the Employers were not required to file cross-appeals to
advance the arguments that they raise in their cross-appeal as alternative
grounds for affirming the judgment. (See, e.g., 1041 20th Street, LLC, supra,
38 Cal.App.5th at p. 32, fn. 3; Hermosa Beach Stop Oil Coalition v. City of
Hermosa Beach (2001) 86 Cal.App.4th 534, 548, fn. 8 [“Macpherson’s cross-
appeal seeks review of two adverse rulings by the trial court that, if reversed,
would each provide an alternative basis for affirming the trial court’s decision
to deny Stop Oil’s request for declaratory and injunctive relief. Both of these
grounds for affirmance are properly urged . . . without the need for a cross-
appeal”].) However, in light of our affirmance of the superior court’s
judgment on the grounds in the text, we need not, and do not, consider the
Employers’ arguments raised in their cross appeal as alternative grounds for
affirmance of the superior court’s judgment.

8     In addition to AVI and RBI, the Division issued a citation to an entity,
Sun World International, LLC (Sun World), another client employer of
Zepeda. However, Sun World and the Division reached a settlement prior to
the completion of the proceedings in the superior court. Thus, Sun World is
not a party to proceedings in this court.
                                       6
         growing [seasonal activities]9 to include pruning and
         ty[ ]ing in the winter, suckering in the spring, followed by
         leafing and harvesting in the late spring and summer.
         [Citations.] DLC Martinez testified that when she asked if
         there were different periods of work for each seasonal
         activity, [Zepeda’s representatives] admitted that the
         workers would stop work after each seasonal activity and
         would return to work when the next seasona[l] activity
         commenced. [Citation.] DLC Martinez further testified
         that when she asked [one of Zepeda’s representatives] how
         workers were paid at the end of each seasonal activity,
         [Zepeda’s representatives] stated that the workers were
         paid on the next payday and not at the end of the seasonal
         activity.”10

      The Division collected evidence pertaining to when each seasonal
activity ended on various dates between 2014 and 2016 and the dates on
which Zepeda issued paychecks to employees. The Division later prepared
audits based on this evidence. It is undisputed that the audits revealed that,
with respect to each seasonal activity, Zepeda paid all of the employees at

least the minimum wage at or before the employee’s regular payday.11

9     We have replaced the word “seasons” used by the superior court in this
portion of its order with “seasonal activities” for purposes of clarity. We use
the term “seasonal activity” to refer to activities that occur within a grape
growing “season.” The superior court noted that several witnesses testified
during the administrative proceedings that the “grape growing season
[starts] in December with [the seasonal activity of] pruning and end[s] in July
or August with the [seasonal activity of] harvest.”

10     As noted in footnote 5, ante, we assume for purposes of this decision
only, that the superior court properly determined “that seasonal agricultural
workers are ‘discharged’ for purposes of Labor Code sections 201 and 203 for
any period in which they are laid off between seasonal tasks.”
11     Specifically, on page 18 of its opening brief, the Division writes:
         “In all but one of 15 audits the employees were paid early,
         before the regular pay date. [Citations.] Only the single
                                       7
However, Zepeda frequently paid wages a few days after the employee’s last
day of work completing a seasonal activity.12
B. Procedural background
      1. The wage citations
      In November 2016, the Division issued four section 1197.1, subdivision
(b) minimum wage citations to the Employers imposing the following
penalties and liquidated damages: (1) minimum wage penalties pursuant to

section 1197.1;13 (2) minimum wage liquidated damages pursuant to section
1194.2;14 and (3) section 203 waiting penalties.15 The Division issued one
citation solely to Zepeda, and issued the other three citations jointly to

         person in the audit for Sun World pruning 2016 was paid
         on the regular pay date.”
     Further, the Division has never argued that the wages that the
Employers paid were below minimum wage.

12    For example, the record contains a spreadsheet prepared by the
Division that refers to AVI’s seasonal activity of “tying.” One row on the
spreadsheet contains the employee’s name, a “[l]ay-[o]ff [d]ate” of January 22,
2014 and a “[c]heck [d]ate” of January 27, 2014. Similar spreadsheets are
contained in the record for other seasonal activities and time periods for AVI,
RBI and Sun World.

13     As noted in part III.B.3.a.ii, post, section 1197.1, subdivision (a)
provides generally for a $100-dollar civil penalty for any initial intentional
violation of the minimum wage laws.
14     Section 1194.2, subdivision (a) provides in relevant part, “In any action
under Section . . . 1197.1 to recover wages because of the payment of a wage
less than the minimum wage . . . , an employee shall be entitled to recover
liquidated damages in an amount equal to the wages unlawfully unpaid and
interest thereon.”

15   As noted in part I, ante, section 203 establishes a penalty for failing to
promptly pay final wages.

                                        8
Zepeda and either Sun World, AVI or RBI.16 The total liquidated damages
and penalties imposed in the citations were $150,856.75 (Zepeda);
$78,911.45 (Zepeda and Sun World); $61,990 (Zepeda and AVI); and $66,347
(Zepeda and RBI).
      2. The Employers17 contest the citations in administrative proceedings
      The Employers contested the citations on numerous grounds in
administrative proceedings before a hearing officer.18 After briefing and an
evidentiary hearing, the hearing officer issued a decision affirming in part

the Division’s imposition of penalties.19 As relevant to the dispositive issue
in this appeal, the hearing officer concluded that the Employers had
committed minimum wage violations that supported the issuance of the
citations. In reaching this conclusion, the hearing officer reasoned:
         “The [Division] relies on Biggs v. Wilson 1 F.3d 1537 (9th
         Cir. 1993) [(Biggs)], a case under the federal Fair Labor
         Standards Act (FLSA) for the proposition that the late
         payment of wages constitutes a minimum wage violation.
         The wages were paid late because they were not paid in

16    Although not material to the issue on appeal, the citation that the
Division issued solely to Zepeda did not impose section 1197.1 minimum
wage penalties, but did impose section 1194.2 minimum wage liquidated
damages and section 203 waiting time penalties.

17     Sun World also initially contested the citation issued to it. However, as
discussed in footnote 8, ante, Sun World subsequently entered into a
settlement agreement with the Division during proceedings in the superior
court.

18    Section 1197.1, subdivision (c)(1) authorizes a person to request an
administrative hearing to contest a section 1197.1 citation.
19    For reasons not relevant to this appeal, the hearing officer eliminated
the award of liquidated damages with respect to all of the citations and
reduced the amount of minimum wage penalties and waiting time penalties.

                                       9
         conformity with . . . section[s] 201 and 202, a wage fixed by
         statute. The employees are certainly underpaid when they
         receive nothing. Here, they were unpaid on the due date
         for wages, thus they were underpaid for purposes of
         assessing a penalty for failure to pay the minimum wage.”

      3. The Employers’ petition for writ of administrative mandate
      The Employers filed a petition for writ of administrative mandate in
the Riverside County Superior Court in which they requested that the
superior court vacate the hearing officer’s decision and order the Division to

dismiss the wage citations. 20 The employers raised numerous grounds for
relief in their petition. As relevant to this appeal, the Employers argued:
         “The Wage Citations were improperly issued here because
         Zepeda did not cause any employees to be paid a wage less
         than the minimum—a prerequisite for issuing citations and
         recovering penalties under . . . section 1197.1, which gives
         the Division authority to investigate, issue citations, and
         recover damages and penalties when an employee has been
         paid less than minimum wage, and allows for an additional
         penalty to be assessed each pay period for which the
         employee was underpaid. [(§ 1197.1, subd. (a).)] The
         Division overstepped its authority under Section 1197.1
         because Zepeda did not pay less than the minimum wage.
         No court has ever approved assessment of a civil minimum
         wage penalty under . . . section 1197.1 when minimum
         wages have actually been paid.”

      4. The superior court’s ruling on the petition
      After briefing and a hearing, the superior court confirmed its tentative
order granting the petition and ordering the dismissal of all of the wage




20     Section 1197.l, subdivision (c)(2) provides for review of the hearing
officer’s decision on a section 1197.1 citation appeal by way of writ of
mandate.
                                       10
citations. The superior court also entered a formal order granting the
Employers’ petition.21
      With respect to the dispositive issue in this appeal, the superior court
rejected the Division’s argument that the failure to pay wages in accordance
with sections 201 and 202 constitutes a minimum wage violation, reasoning
in part:
           “[The Employers] assert that it is undisputed that all
           employees were paid minimum wages. Division asserts
           that late payment of wages constitutes a minimum wage
           violation and that wages were paid late pursuant to the
           provisions of . . . sections 201 and 202. The hearing officer
           relied on Biggs[, supra,] 1 F.3d 1537 in finding that each
           day wages were late meant employees were being paid
           nothing and therefore were not receiving minimum wage.

           “ . . . Biggs notably is not a case interpreting California law,
           but rather addressed whether the State of California
           violated the minimum wage provisions of the [FLSA] when
           it paid wages 14-15 days late because there was no state

21     Both the confirmed tentative order and the formal order state, “The
petition is denied in part and granted in part.” However, the superior court
denied the petition only insofar as the court rejected some of grounds that the
Employers offered for granting the petition. At the conclusion of the hearing
on the petition, the Division’s counsel asked, “So, again, your Honor, just to
be clear, the Court is dismissing all of the wage citations?” The court
responded affirmatively. In addition, the court’s formal order directs the
Division to vacate the hearing officer’s decision and to dismiss the wage
citations with prejudice. Accordingly, in substance, the superior court
granted the Employers’ petition in its entirety, as is made clear by the
superior court’s judgment, which ordered the dismissal of all of the wage
citations, with prejudice.
       The superior court’s denial “in part,” of the Employers’ petition may
have led the Employers to conclude that they were required to file cross-
appeals. However, as explained in footnote 7, ante, in substance, although
the Employers take issue with some of the superior court’s rulings, they
ultimately seek nothing more in their cross-appeals than affirmance of the
superior court’s judgment in their favor.
                                         11
         budget and therefore no funds appropriated for the
         payment of salaries on payday. In other words[,] the
         employees received no paycheck on payday, despite the fact
         they had worked. Therefore, on payday they did not receive
         a paycheck representing at least the payment of minimum
         wage. This is a distinctly different scenario tha[n] the facts
         of this case. Furthermore, the court’s ruling under the
         FLSA has no persuasive value in determining whether or
         not the provisions of [section] 1197.1 apply.

         “ . . . The language of [section] 1197.1 is clear and
         unambiguous and states that there is only a violation if a
         wage less than the minimum wage is paid. Here, there is
         no dispute concerning whether or not employees were paid
         a minimum wage. . . . Accordingly, the Court finds that the
         hearing officer’s imposition of penalties pursuant to
         [section] 1197 .1 did not comport with the law.”22

      5. The judgment
      In December 2018, the superior court entered a judgment in favor of
the Employers, granting a peremptory writ of mandate directing the Division
to set aside the hearing officer’s decision and ordering the Division to dismiss
the wage citations with prejudice.
      6. The Division’s appeal
      The Division timely appeals from the judgment.23


22    We quote from the superior court’s tentative order, which the court
confirmed at the hearing.
23    As noted in part I, ante, the Employers filed cross-appeals that we
dismiss for reasons stated in footnote 7, ante.
      This appeal was initially filed in Division Two of the Fourth Appellate
District. While the appeal was pending, that court granted an application
from the Western Growers Association, California Fresh Fruit Association,
California Farm Bureau Federation, California Farm Labor Contractor
Association, Grower Shipper Association of Santa Barbara and San Luis
Obispo Counties, and the Ventura County Agricultural Association to file an
amicus brief in support the Employers.
                                       12
                                      III.
                                DISCUSSION
        The superior court properly ordered the Division to dismiss the
        section 1197.1 minimum wage citations because the Employers
                 did not commit any minimum wage violations

      The Division claims that the superior court erred in dismissing the
section 1197.1 minimum wage citations. Specifically, the Division contends
that the superior court erred in concluding that the Employers did not
commit any minimum wage violations that would support the Division’s
issuance of such citations.
      As it argued in the administrative proceedings and the superior court,
the Division reasons that the Employers’ failure to “timely” pay minimum

wages to discharged workers24 constituted minimum wage violations that
“trigger[ed] application of Section 1197.1 and allow[ed] the [Division] to


      In October 2020, the Supreme Court transferred the matter to this
court. We have considered the amicus brief, as well as the Division’s answer
to the amicus brief.
24    As noted in footnote 5, ante, we assume solely for the purposes of our
analysis that the superior court properly upheld the hearing officer’s
determination that the employees in this case were discharged within the
meaning of section 201, “at the end of each seasonal activity.”
      While this appeal was pending, the Employers filed a motion for
judicial notice requesting that we take judicial notice of various documents
that the Employers contend pertain to the issue of whether the employees
were discharged within the meaning of section 201. Because we conclude
that the minimum wage issue discussed in the text is dispositive and thus do
not resolve the issue of whether the employees were discharged within the
meaning of section 201, the documents are “not relevant to disposition of this
appeal.” We therefore deny the Employers’ motion for judicial notice.
(Unzueta v. Akopyan (2019) 42 Cal.App.5th 199, 221, fn. 13 [noting that a
reviewing court may deny a request for judicial notice where the documents
for which notice is sought are not relevant to the dispositive issues on
appeal].)
                                       13
proceed using the citation process.” Although the Division acknowledges in
its brief that all of the employees at issue in this case were paid minimum
wages at or before the regular payday, the Division contends that the
Employers’ failure to pay wages on the dates that the employees were
discharged, or within 72 hours of when they quit, subjected the Employers to
waiting time penalties under section 203, and constituted independent
minimum wage violations that supported the issuance of section 1197.1
citations.
      The Employers maintain that they did not commit any minimum wage
violations because it is undisputed that they paid all of their employees at
least the minimum wage by payday. The Employers contend that there is no
legal authority—i.e., no statute, regulation, case law or otherwise—that
supports the Division’s claim that the failure to pay final wages on the date
employees are discharged or within 72 hours of when employees quit

constitutes a minimum wage violation.25 Further, the Employers argue that,
because the existence of a minimum wage violation is a prerequisite to the
Division’s authority to issue a citation under section 1197.1, the superior
court properly ordered the Division to dismiss the section 1197.1 citations.
A. Standard of review
       “On appeal of a trial court’s ruling on a petition for writ of
administrative mandate, we review de novo issues of statutory
interpretation. . . .” (Prang v. Amen (2020) 58 Cal.App.5th 246, 253, review
granted Mar. 17, 2021, S266590 (Prang).)



25   As noted in footnote 11, ante, the Division has never contended that the
Employers paid wages below the minimum wage. Rather, the Division
argues that the Employers violated the minimum wage law by failing to pay
minimum wages on or before the date that such wages were purportedly due.
                                        14
B. Governing Law
      1. General principles of statutory interpretation
      The Division’s claim requires us to interpret the statutory scheme
governing the payment of minimum wages and the timing of the payment of
wages. Well established principles of statutory interpretation guide our
resolution of the Division’s claim:
         “The general principles that guide interpretation of a
         statutory scheme are well[-]settled. [Citation.] ‘Our
         function is to ascertain the intent of the Legislature so as to
         effectuate the purpose of the law. [Citation.] To ascertain
         such intent, courts turn first to the words of the statute
         itself [citation], and seek to give the words employed by the
         Legislature their usual and ordinary meaning. [Citation.]
         When interpreting statutory language, we may neither
         insert language which has been omitted nor ignore
         language which has been inserted. [Citation.] The
         language must be construed in the context of the statutory
         framework as a whole, keeping in mind the policies and
         purposes of the statute [citation], and where possible the
         language should be read so as to conform to the spirit of the
         enactment. [Citation.]’ ” (Prang, supra, 58 Cal.App.5th at
         pp. 253–254.)

      “ ‘ “ ‘ “If the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the statute’s purpose,
legislative history, and public policy.” ’ ” ’ ” (Smith v. LoanMe, Inc. (2021)
11 Cal.5th 183, 190.)
      2. Principles of statutory and regulatory interpretation applicable to
         wage and hour provisions

      “In California, ‘wage and hour claims are today governed by two
complementary and occasionally overlapping sources of authority: the
provisions of the Labor Code, enacted by the Legislature, and a series of 18
wage orders, adopted by the IWC [Industrial Wage Commission].’ ” (Donohue

                                        15
v. AMN Services, LLC (2021) 11 Cal.5th 58, 66 (Donohue) “ ‘The IWC is the
state agency empowered to promulgate wage orders, which are legislative
regulations specifying minimum requirements with respect to wages, hours,
and working conditions.’ ” (Ibid.) “ ‘The IWC’s wage orders are to be
accorded the same dignity as statutes. They are “presumptively valid”
legislative regulations of the employment relationship [citation], regulations
that must be given “independent effect” separate and apart from any
statutory enactments [citation].’ ” (Ibid.)
      The Donahue court also explained:
         “ ‘When construing the Labor Code and wage orders, we
         adopt the construction that best gives effect to the purpose
         of the Legislature and the IWC. [Citations.] Time and
         again, we have characterized that purpose as the protection
         of employees—particularly given the extent of legislative
         concern about working conditions, wages, and hours when
         the Legislature enacted key portions of the Labor Code.
         [Citations.] In furtherance of that purpose, we liberally
         construe the Labor Code and wage orders to favor the
         protection of employees.’ ” (Donohue, supra, 11 Cal.5th at
         pp. 66–67.)

      3. Relevant wage and hour law
            a. Minimum wage provisions
                  i. Wage Order No. 14-2001’s specification that an employer
                     must pay agricultural employees minimum wages on an
                     established payday

      Wage Order No. 14-2001 applies to all nonexempt persons employed in
an agricultural occupation. (See Cal. Code. Regs., tit. 8, § 11140, subd. (1).)
Section 4 of the order is titled “Minimum Wages,” and establishes the amount
of the minimum wage and the time at which minimum wages must be paid.
Specifically, with respect to the timing of the payment of minimum wages,


                                       16
California Code of Regulations, title 8, section 11140, subdivision (4)(B)
provides:
         “Every employer shall pay to each employee, on the
         established payday for the period involved, not less than the
         applicable minimum wage for all hours worked in the
         payroll period, whether the remuneration is measured by
         time, piece, commission, or otherwise.” (Italics added.)

                  ii. Section 1197.1’s establishment of liability for failing to
                      pay the minimum wage

      Section 1197.1, subdivision (a) specifies liability for an employer who
pays an employee less than the minimum wage, as follows:
         “(a) Any employer or other person acting either individually
         or as an officer, agent, or employee of another person, who
         pays or causes to be paid to any employee a wage less than
         the minimum fixed by an applicable state or local law, or by
         an order of the commission, shall be subject to a civil
         penalty, restitution of wages, liquidated damages payable
         to the employee, and any applicable penalties imposed
         pursuant to Section 203 as follows:

         “(1) For any initial violation that is intentionally
         committed, one hundred dollars ($100) for each underpaid
         employee for each pay period for which the employee is
         underpaid. This amount shall be in addition to an amount
         sufficient to recover underpaid wages, liquidated damages
         pursuant to Section 1194.2, and any applicable penalties
         imposed pursuant to Section 203.”

                  iii. The Division’s authority to issue a citation under
                       section 1197.1, subdivision (b) for failure to pay
                       minimum wages

      Section 1197.1, subdivision (b) outlines the Division’s authority to issue
a citation for failure to pay minimum wages and provides in relevant part:
         “If, upon inspection or investigation, the [Division]
         determines that a person has paid or caused to be paid a

                                       17
         wage less than the minimum under applicable law, the
         [Division] may issue a citation to the person in
         violation. . . . The [Division] shall promptly take all
         appropriate action, in accordance with this section, to
         enforce the citation and to recover the civil penalty
         assessed, wages, liquidated damages, and any applicable
         penalties imposed pursuant to Section 203 in connection
         with the citation.”

            b. Statutory provisions pertaining to the timing of final
               wage payments

                  i. Statutes governing the timing of payment of final wages
                     to an employee who is discharged or quits

      Section 201, subdivision (a) specifies when the final wages of an
employee who is discharged become due and payable. The statute provides in
relevant part:
         “If an employer discharges an employee, the wages earned
         and unpaid at the time of discharge are due and payable
         immediately.”

      Section 202, subdivision (a) provides the time at which the final wages
of an employee who quits become due and payable. The statute provides:
         “(a) If an employee not having a written contract for a
         definite period quits his or her employment, his or her
         wages shall become due and payable not later than
         72 hours thereafter, unless the employee has given 72
         hours previous notice of his or her intention to quit, in
         which case the employee is entitled to his or her wages at
         the time of quitting.”




                                      18
                  ii. Section 203’s establishment of waiting time penalties for
                      failing to promptly pay final wages to an employee who
                      is discharged or quits

      Section 203, subdivision (a) provides that an employer is subject to a
penalty for willfully failing to pay final wages in accordance with sections 201
or 202. The statute provides in relevant part:
         “(a) If an employer willfully fails to pay, without abatement
         or reduction, in accordance with Sections 201, . . . [or]
         202 . . . any wages of an employee who is discharged or who
         quits, the wages of the employee shall continue as a penalty
         from the due date thereof at the same rate until paid or
         until an action therefor is commenced; but the wages shall
         not continue for more than 30 days. An employee who
         secretes or absents themselves to avoid payment to them,
         or who refuses to receive the payment when fully tendered
         to them, including any penalty then accrued under this
         section, is not entitled to any benefit under this section for
         the time during which the employee so avoids payment.”

                  iii. Section 205’s requirement of weekly paydays for farm
                       labor contractor employees

      Section 205 requires that farm labor contractors establish weekly
paydays for the payment of wages to their workers.
         “[W]ages of workers employed by a farm labor contractor
         shall be paid on payroll periods at least once every week on
         a business day designated in advance by the farm labor
         contractor. Payment on such payday shall include all
         wages earned up to and including the fourth day before
         such payday.”

            c. Case law requiring the payment of minimum wages under the
               FLSA (29 U.S.C. § 201 et seq.) by payday

      In Biggs, supra, 1 F.3d 1537, the Ninth Circuit considered “whether
California violated the minimum wage provisions of the [FLSA], by paying


                                      19
wages 14–15 days late because there was no state budget, and thus no funds
appropriated for the payment of salaries, on payday.” (Id. at p. 1538.) In
considering this question, the Biggs court noted that “[s]tate officials
correctly point out that the FLSA does not in terms say that a minimum
wage must be paid promptly.” (Id. at p. 1539.) Nevertheless, construing the
“statutory scheme as a whole,” (ibid.) the Biggs court reasoned that the
“FLSA is violated unless the minimum wage is paid on the employee’s
regular payday.” (Id. at p. 1541, italics added.) The Biggs court reasoned in
part:
          “The FLSA provides for the recovery of unpaid minimum
          wages, unpaid overtime compensation, and liquidated
          damages; and has its own statute of limitations for private
          enforcement. These provisions necessarily assume that
          wages are due at some point, and thereafter become
          unpaid. [¶] . . . [¶] . . . . Unless there is a due date after
          which minimum wages become unpaid, imposing liability
          for both unpaid minimum wages and liquidated damages
          would be meaningless.

          “The statute must therefore contemplate a time . . . when
          minimum wages become ‘unpaid.’ ‘Unpaid minimum
          wages’ have to be ‘unpaid’ as of some distinct point,
          otherwise courts could not compute either the amount of
          wages which are unpaid, or the additional ‘equal’ amount of
          liquidated damages. The only logical point that wages
          become ‘unpaid’ is when they are not paid at the time work
          has been done, the minimum wage is due, and wages are
          ordinarily paid—on payday.” (Biggs, supra, at pp. 1539–
          1540, italics added.)

        In White v. Davis (2003) 30 Cal.4th 528 (White), the California Supreme
Court applied Biggs in considering whether, during another state budget
impasse, California was nevertheless required to pay state employees covered
by the FLSA their full wages on payday, or instead, merely required to pay


                                        20
employees minimum wages to comply with the federal statute. (White, supra,
at pp. 575–579.) While noting that there was “some ambiguity in the
language of the opinion in Biggs” (id. at p. 576) as to the resolution of this
question, the White court concluded, “When the opinion in Biggs . . . is read
as a whole . . . it is clear that the opinion properly must be understood as
holding that an employer complies with the FLSA so long as it pays those
employees who are subject to the FLSA at the minimum wage rate on
payday, and not that the FLSA requires an employer to pay employees their
regular wage on payday.” (Id. at p. 577, italics omitted.) The White court
reasoned in part:
         “The basic reasoning of the Biggs decision is that the
         minimum wage required by the FLSA must be paid
         promptly, not that the FLSA requires the payment of an
         employee’s salary above the minimum wage. In describing
         the provisions of the FLSA, the court’s opinion in Biggs
         states: ‘The FLSA provides for the recovery of unpaid
         minimum wages, unpaid overtime compensation, and
         liquidated damages . . . . These provisions necessarily
         assume that wages are due at some point, and thereafter
         become unpaid.’ (1 F.3d at p. 1539.) Nothing in the FLSA
         provides for the recovery of unpaid regular wages above the
         minimum wage. Furthermore, after explaining why it
         believed the language of the statute itself was inconsistent
         with the state’s contention that the statute contained no
         prompt payment requirement, the opinion in Biggs states:
         ‘Holding that the FLSA is violated unless the minimum
         wage is paid on the employee’s regular payday also
         comports with such case law as there is.’ (Id. at p. 1541,
         italics added.) Finally, in rejecting the argument that the
         existence of a budget impasse should relieve the state of its
         obligation under the FLSA, Biggs states: ‘The FLSA does
         not require California to pass a budget on time; it only
         requires California to do what all employers must do—pay
         its employees the minimum wage on payday.’ (1 F.3d at
         p. 1543, italics added.)” (Id. at pp. 576–577, some italics
         omitted.)

                                       21
C. The Employers did not commit any minimum wage violations that would
   support the issuance of a section 1197.1 citation because it is undisputed
   that the Employers paid all employees the minimum wage on or before
   payday

      In considering the Division’s contention that the Employers’ failure to
pay wages in accordance with the prompt final wage payment mandates of
sections 201 and 202 constituted minimum wage violations that supported
the issuance of section 1197.1 citations we begin our analysis with the text of
the relevant wage order and statutes. (Prang, supra, 58 Cal.App.5th at
p. 253 [in interpreting a statute “courts turn first to the words of the statute
itself”].) Wage Order No. 14 specifies exactly when an employer must pay
minimum wages. As noted in part III.B.3.a.i, ante, the wage order provides
in relevant part, “Every employer shall pay to each employee, on the
established payday for the period involved, not less than the applicable
minimum wage for all hours worked in the payroll period . . . .” (Cal. Code.
Regs., tit. 8, § 11140, subd. (4)(B), italics added.) Section 205 in turn requires
the establishment of weekly pay periods for the employees of farm labor
contractors.
      While section 203 provides that an employer who “willfully fails to
pay, . . . in accordance with Sections 201, . . . [or] 202 . . . any wages of an
employee who is discharged or who quits,” is subject to “a penalty,” there is
nothing in the text of any of the relevant statutes or Wage Order No. 14 that
would make the failure to pay final wages in accordance with sections 201
(discharge) or 202 (quit) an independent failure to pay minimum wages.
Thus, while the failure to pay final wages to an employee who is discharged
or quits in accordance with sections 201 or 202 triggers waiting time
penalties under section 203, it does not follow that the failure to pay final


                                         22
wages in accordance with sections 201 or 202 constitutes a failure to pay
minimum wages in violation of Wage Order No. 14. To conclude otherwise,
would subject an employer to a double penalty for a single violation—namely
payment of final wages later than section 201 or 202 permits, with no failure

to pay the minimum wage.26
      The Division’s interpretation is inconsistent with the statutory scheme.
The Division acknowledges that section 203 waiting time penalties cannot be
imposed by way of a section 1197.1 citation in the absence of an

accompanying minimum wage violation.27 If the Legislature wanted to
grant the Division the authority to issue citations for section 203 waiting-
time penalties in the absence of a minimum wage violation, it could have
easily done so. In fact, the Legislature did grant the Division the authority to
issue a citation to directly enforce section 210, which requires timely wage
payments during ongoing employment, without the existence of a minimum
wage violation. (See § 210, subd. (b) [providing that the penalty for failing to
pay wages pursuant to various Labor Code provisions, including weekly wage
payments pursuant to section 205, “shall either be recovered by the employee

as a statutory penalty pursuant to Section 98[28] or by the [Division] as a


26     We emphasize that it is undisputed that all employees in this case were
paid minimum wages by their regular payday. Thus, we have no occasion to
consider whether an employer’s failure to pay final minimum wages by
payday to an employee who is discharged or quits would constitute a separate
violation of Wage Order No. 14 that would support the issuance of a citation
under section 1197.1.
27     The Division states in its brief, “[O]nce someone has caused a payment
of less than the minimum wage, California can use the citation process to
enforce waiting-time penalties.” (Italics added.)

28   Section 98 establishes a set of “remedial procedures for adjudicating
wage claims, enforced by the [Division] under the direction of the
                                       23
civil penalty through the issuance of a citation” (italics added)].) However,
unlike section 210, section 203 does not authorize the Division to issue a
citation. Instead, the Legislature limited the Division’s authority to issue
citations for section 203 waiting time penalties to instances in which there is
an underlying minimum wage violation that would support the issuance of a
section 1197.1 minimum wage citation.29
      However, under the Division’s interpretation of the statutory scheme,
the failure to pay minimum wages on the date wages are due for purposes of
section 203 is itself a minimum wage violation that supports the issuance of
section 1197.1 citation. Such an interpretation would eviscerate the
prerequisite of an independent minimum wage violation provided for by the
Legislature in section 1197.1 and would grant the Division the authority to
directly enforce waiting time penalties in section 203—authority that the
Legislature did not provide.
      In addition to the lack of support for the Division’s interpretation in the
text or structure of the relevant statutes, there is no authority supporting the
Division’s unique interpretation of these provisions. No California or federal
case has held that a minimum wage violation occurs where an employer fails
to timely pay final wages upon the discharge of an employee or within


commissioner.” (Post v. Palo/Haklar & Associates (2000) 23 Cal.4th 942,
946.) Section 98’s remedial procedures are triggered by an employee’s filing of
a complaint with the Labor Commissioner. (See § 98.)

29    We emphasize that an employee may seek waiting time penalties by
way of a civil action or the administrative hearing procedure discussed in
footnote 28, even in the absence of a minimum wage violation. However, it is
undisputed that the Division may impose section 203 waiting time penalties
by way of section 1197.1 citation only in conjunction with an accompanying
minimum wage violation.

                                       24
72 hours of an employee quitting, where the employer has ultimately paid the
employee the minimum wage on or before the employee’s regular payday,
albeit not in accordance with the prompt payment requirements of sections
201, 202, and 203. Similarly, no California or federal statute, regulation,
Division policy manual or opinion letter, nor any treatise that the Division
has cited or that our own research has uncovered, supports the proposition
that the payment of final wages that meet or exceed the minimum wage, by
the employee’s regular payday, constitutes a failure to pay minimum wages.
Given that minimum wage orders and waiting time penalties have been the

law of California for a century,30 the absence of any supporting authority for
the Division’s interpretation of such longstanding law undermines the
Division’s interpretation.
      Further, White and Biggs are the only authorities that the Division
cites in support of its contention that the Employers committed minimum

wage violations. Neither case support the Division’s contention.31 In Biggs,


30    In 1913, the California Legislature established the IWC to adopt
“minimum wages, maximum hours, and standard working conditions for the
protection of women and minors. [fn. omitted.] The first minimum wage
orders were issued in early 1916, and by 1923 minimum wage orders had
been adopted to cover most industries.” (Ward v. Tilly’s, Inc. (2019)
31 Cal.App.5th 1167, 1180.)
      “The Legislature first enacted a provision similar to sections 201 and
202 in 1911. [Citation.] In 1915, the Legislature provided for waiting-time
penalties for a violation of this provision. [Citation.] These provisions were
repealed and reenacted in 1919. [Citation.] When the Legislature
established the Labor Code in 1937, it adopted the 1919 provision governing
prompt payment as sections 201 and 202, and the waiting-time penalty
provision as section 203, both with minor modifications.” (McLean v. State of
California (2016) 1 Cal.5th 615, 619.)

31    The Division cites these authorities in a subsection of its brief titled,
“Failure to pay wages timely is failure to pay minimum wages.” While the
                                        25
as discussed in part III.B.3.c, ante, the Ninth Circuit considered “whether the
FLSA contains an implicit requirement that [minimum] wages be paid
promptly” to state employees during a time when no state budget had been
enacted (Biggs, supra, 1 F.3d at p. 1538), even though the FLSA does not
expressly provide a date on which such wages must be paid. After
considering the FLSA as a whole, the Biggs court concluded, “the FLSA is
violated unless the minimum wage is paid on the employee’s regular payday.”
(Biggs, supra, at p. 1541, italics added.) In White, the California Supreme
Court applied Biggs in concluding that, during another budget impasse, the
state satisfies the FLSA by paying workers covered by the statute the
minimum wage, rather than their full salaries. (See White, supra, 30 Cal.4th
at p. 576.) In so concluding, the White court restated the Biggs court’s
conclusion that, under the FLSA, “an employer complies with the FLSA so
long as it pays those employees who are subject to the FLSA at the minimum
wage rate on payday.” (White, supra, at p. 577, italics altered.)
      There is nothing in either Biggs or White that would support the
conclusion that the failure to pay final wages in accordance with sections 201



Division cites other authorities in support of its section 1197.1 argument,
none is relevant to the question of whether the Employers committed
minimum wage violations. The bulk of the Division’s section 1197.1
argument addresses the undisputed point that the Division may impose
waiting time penalties in a section 1197.1 citation where the citation also
imposes penalties for a minimum wage violation. The Employers
acknowledge in their brief that, “The [L]egislature’s changes to Labor Code
section 1197.1 [in 2014 through the enactment of Assembly Bill No. 1723]
gave the Division the ability to issue citations for . . . waiting time penalties
when there is a minimum wage violation.” (Italics added.) (See Stats. 2014,
ch. 886, § 1.) However, the Employers contend that the superior court
properly determined that there were no such minimum wage violations in
this case. For the reasons discussed in the text, we agree with the
Employers.
                                        26
or 202 constitutes a minimum wage violation. Most fundamentally, Biggs
and White do not support the Division’s position because neither case
involved any question concerning the timing of final wages due when an
employee is discharged or quits. Further, both Biggs and White hold that
minimum wages under the FLSA are due by payday, and it is undisputed
that the Employers paid all minimum wages by, as the Division states in its

brief, “the regular pay date.”32 Thus, while the Division correctly notes that
under “White, all employers must pay their employees the minimum wage on
payday,” the Division fails to establish that the Employers failed to pay
minimum wages by payday.
      Out-of-state authority is also contrary to the Division’s position. In
Hurger v. Hyatt Lake Resort, Inc. (2000) 170 Or.App. 320, 326 (Hurger), the
Court of Appeals of Oregon considered an issue nearly identical to the issue
presented in this appeal. The Hurger court considered whether plaintiffs
were correct that “because defendant’s payment of plaintiffs’ wages—
including the minimum wage component—was untimely for purposes of

[Oregon’s payment of final wages statute] ORS 652.140,[33] the minimum




32    Unlike the FLSA, as noted ante, Wage Order No. 14 expressly provides
the day on which minimum wages are due–payday. (Cal. Code. Regs., tit. 8,
§ 11140, subd. (4)(B) [“Every employer shall pay to each employee, on the
established payday for the period involved, not less than the applicable
minimum wage for all hours worked in the payroll period” (italics added)].)
Thus, Wage Order No. 14 expressly provides that minimum wages are due on
payday, a requirement that the Biggs court concluded was implicit for
purposes of minimum wages under the FLSA.

33    Like sections 201 and 202, ORS 652.140 specifies the required timing of
the payment of final wages when an employee is discharged or quits. The
Hurger court stated that ORS 652.140 provides in relevant part:

                                       27
wage requirements of ORS chapter 653[34] were ipso facto violated
simultaneously.” (Id. at p. 324.) The Hurger court rejected this argument,


         “(1) Whenever an employer discharges an employee or
         where such employment is terminated by mutual
         agreement, all wages earned and unpaid at the time of such
         discharge or termination shall become due and payable not
         later than the end of the first business day after the
         discharge or termination.
         “(2) When an employee who does not have a contract for a
         definite period quits employment, all wages earned and
         unpaid at the time of quitting become due and payable
         immediately if the employee has given to the employer not
         less than 48 hours’ notice, excluding Saturdays, Sundays
         and holidays, of intention to quit employment. If notice is
         not given to the employer, the wages shall be due and
         payable within five days, excluding Saturdays, Sundays
         and holidays, after the employee has quit, or at the next
         regularly scheduled payday after the employee has quit,
         whichever event first occurs.” (Hurger, supra, 170 Or.App.
         at p. 322, fn. 1.)
       Like section 203, ORS 652.150 provides for a waiting time penalty for
failing to pay final wages promptly. The Hurger court noted that ORS
652.150 provides in relevant part:
         “ ‘If an employer willfully fails to pay any wages or
         compensation of any employee whose employment ceases,
         as provided in ORS 652.140 . . . , then, as a penalty for such
         nonpayment, the wages or compensation of such employee
         shall continue from the due date thereof at the same hourly
         rate for eight hours per day until paid or until action
         therefor is commenced; provided, that in no case shall such
         wages or compensation continue for more than 30 days
         from the due date[.]’ ” (Hurger, supra, at p. 322, fn. 1.)

34   The Hurger court specified the relevant portions of Oregon’s minimum
wage statutes as follows:
         “ORS 653.025 provides, as relevant:

                                      28
reasoning in part that plaintiffs’ contention was not supported by the text or
purpose of the final wage payment and minimum wage payment statutes:
         “When a worker’s employment ceases, of course, all
         wages—including the minimum wage component— must be
         paid within the times specified by ORS 652.140. However,
         plaintiffs argue that a payment that would otherwise have
         satisfied the minimum wage statutes in both its timing and
         amount becomes separately untimely and separately
         sanctionable, if the employee has been terminated and the
         final payment is not made within the time limits of ORS
         652.140. In our view, plaintiffs’ argument is a tail-
         wagging-the-dog exercise that is not supported by the text
         of the statute. ORS 652.140 is not a part of and is not
         designed to implement the minimum wage statutes.”
         (Hurger, supra, 170 Or.App. at p. 325.)

         The Hurger court added:

         “Further, nothing in the text or context of the relevant
         statutes lends support to plaintiffs’ supposition that,
         because the minimum wage component is subsumed within
         the total wages that are due an employee, a payment of
         final wages to a terminated employee that does not meet

            ‘Except as provided by ORS 652.020 and the rules of the
            Commissioner of the Bureau of Labor and Industries
            issued under ORS 653.030 and 653.261, for each hour of
            work time that the employee is gainfully employed, no
            employer shall employ or agree to employ any employee
            at wages computed at a rate lower than [$6.00].’
         “ORS 653.055(1) provides:
            ‘Any employer who pays an employee less than the
               wages to which the employee is entitled under ORS
               653.010 to 653.261 is liable to the employee affected:
            ‘(a) For the full amount of the wages, less any amount
                actually paid to the employee by the employer; and
            ‘(b) For civil penalties provided in ORS 652.150.’ ”
                (Hurger, supra, at p. 322, fn. 1.)
                                      29
         the time limits of ORS 652.140 is separately or
         independently untimely for purposes of or is violative of the
         minimum wage statutes. . . .

         “Stated summarily, plaintiffs offer, and we discern, no
         convincing reason for concluding that an employer violates
         the minimum wage statutes by paying an employee an
         amount that satisfies the minimum wage statutes and at a
         time that satisfies those statutes, simply because the
         minimum wage happens to be includable in a payment that
         is due at an earlier time under a different statute that
         applies for reasons that bear no relationship to the
         minimum wage provisions and that is enforceable by a
         penalty that is independent of those provisions.” (Hurger,
         supra, 170 Or.App. at pp. 325–326.)

      Similarly, as discussed above, there is nothing in the text or purpose of
the relevant provisions of California’s minimum wage law (section 1197.1 and
Wage Order No. 14) or final wage payment statutes (sections 201, 202 and

203)35 that would support the conclusion that an employer violates the
minimum wage order by paying an employee an amount that satisfies the
minimum wage order and at a time that satisfies that order, simply because
the minimum wage happens to be part of final wages that are due at an

35    The Hurger court’s observation that Oregon’s minimum wage and
prompt payment statutes have distinct purposes is true, as well, under
California law. “ ‘[T]he purpose sought to be obtained by the fixing of
minimum wages’ was to provide compensation ‘adequate to supply the
necessary cost of proper living and to maintain the health and welfare of the
employees.’ ” (Rihn v. Franchise Tax Bd. (1955) 131 Cal.App.2d 356, 362; see
also Martinez v. Combs (2010) 49 Cal.4th 35, 54 [quoting ballot pamphlet in
support of constitutional amendment authorizing the regulation of minimum
wages to ensure that workers receive “ ‘a living wage—a wage that insures
for them the necessary shelter, wholesome food and sufficient clothing’ ”].) In
contrast, “[t]he purpose of section 203 is to compel the prompt payment of
earned wages.’ ” (Nishiki v. Danko Meredith, P.C. (2018) 25 Cal.App.5th 883,
891.)

                                      30
earlier time under the final wage payment statute.36 While an employer
who fails to timely pay final wages under the final wage payment statute is
subject to waiting time penalties, such an employer should not be subject to
an additional penalty for failing to pay the minimum wage when the

employer’s payment complies with the minimum wage order.37
      The Division also raises a series of straw man arguments, none of
which demonstrates that the Employers committed a minimum wage
violation. For example, the Division states that the issue in this appeal is
whether the failure to pay the minimum wage before the issuance of a citation
constitutes a minimum wage violation that would support the issuance of a
section 1197.1 citation. This contention is unpersuasive because it is
undisputed that the Employers paid all minimum wages on or before payday
in accordance with California Code of Regulations, title 8, section 11140,
subdivision (4)(B) (see fn. 26, ante). Thus, we have no reason to consider
whether the failure to pay minimum wages until after payday, but before the


36    The Division argues that the Legislature’s expansion of minimum wage
remedies for workers in statutes enacted beginning in 2011 supports its view.
This contention is unpersuasive because there is nothing in any of the
statutes or legislative history that the Division cites, or that our independent
research has uncovered, that supports the Division’s argument that an
employer commits a minimum wage violation merely by failing to pay wages
in accordance with section 201 or section 202.

37     The Hurger court specifically stated that it did not decide the question
of whether an employer who failed to pay minimum wages by “the next
regular payday,” as required by Oregon law, violates the minimum wage
statutes. (Hurger, supra, 170 Or.App. at p. 326, fn. 2.) As we explained in
footnote 26, ante, we also need not decide whether an employer’s failure to
pay final minimum wages by payday to an employee who is discharged or
quits, would constitute a violation of Wage Order No. 14 because it is
undisputed that that did not occur in this case.

                                       31
issuance of a section 1197.1 citation, would constitute a minimum wage

violation.38
      The Division also suggests that to affirm the superior court’s judgment
would constitute a ruling that the Division cannot use the citation procedure
(§ 1197.1) to impose waiting time penalties. (“This case of first impression
asks the Court to decide that the 2014 amendments to Section 1197.1 allow
California to use the citation process to enforce waiting-time penalties for
late payment of the minimum wage.”) (Fn. omitted.) Section 1197.1 clearly
and expressly provides that waiting time penalties may be imposed in
connection with a minimum wage citation issued pursuant to section 1197.1.
(See § 1197.1, subd. (b) [“The [Division] shall promptly take all appropriate
action, in accordance with this section, to enforce the citation and to
recover . . . any applicable penalties imposed pursuant to Section 203 in
connection with the citation”].) Thus, we do not conclude that waiting time
penalties are never available in connection with a section 1197.1 citation.
Rather, we conclude that the Employers did not commit a minimum wage
violation and, thus, that there was no basis for the Division to properly issue
minimum wage section 1197.1 citations in which waiting time penalties could

also be imposed.39


38     In a related argument, the Division contends that there is no
requirement that there be a “continuing [minimum wage] violation” for a
citation to be properly issued and that there is no provision permitting an
employer to “cure” a minimum wage violation. We are unpersuaded. We do
not conclude that there must be a continuing minimum wage violation or that
an employer must be permitted the opportunity to cure a minimum wage
violation. Rather, we conclude that the Employers did not commit any
minimum wage violations in the first instance.
39     The Division also argues that, “Judicial economy supports using
citation procedures to enforce [s]ection 203 waiting time penalties.” (Boldface
omitted.) This argument is also premised on the notion that a decision in
                                       32
      Accordingly, we conclude that the superior court properly ordered the
dismissal of the section 1197.1 minimum wage citations, given the lack of any
minimum wage violations as to which the Division could properly issue such
citations.
                                       IV.
                                 DISPOSITION
      The judgment is affirmed. The Employers’ cross-appeals are dismissed.
In the interests of justice, each party is to bear its own costs on appeal.


                                                               AARON, J.

WE CONCUR:

HUFFMAN, Acting P. J.

O’ROURKE, J.




favor of the Employers would mean that waiting time penalties may never be
imposed in a section 1197.1 citation. Again, we reach no such conclusion. We
conclude merely that the Division could not properly issue a minimum wage
citation pursuant to section 1197.1 in this case because the Employers did not
commit any minimum wage violations.
                                       33